Citation Nr: 1145977	
Decision Date: 12/16/11    Archive Date: 12/21/11

DOCKET NO.  08-20 653	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for respiratory problems.  

2.  Entitlement to service connection for right lower extremity radiculopathy, claimed as secondary to service-connected residuals of spondylosis with low back symptoms.  

3.  Entitlement to a disability rating higher than 20 percent for service-connected residuals of spondylosis with low back symptoms.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

A.J. Turnipseed, Counsel


INTRODUCTION

The Veteran served on active duty from March 1964 to December 1967 and from December 1970 to March 1973.  

This matter comes before the Board of Veterans' Appeal (Board) from an August 2007 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) above.  

The Board acknowledges that the Veteran's representative recently asserted that an additional supplemental statement of the case (SSOC) is required in this appeal because the last SSOC issued in this appeal, dated July 2008, did not consider or address evidence submitted in May 2008, particularly VA outpatient treatment records dated from November to December 2007.  However, because the VA treatment records are related to treatment the Veteran received for his right lower extremity neurological disability, which is granted in the decision herein and considered a full grant of the benefit sought in that respect, the Board finds that the issuance of an additional SSOC is moot regarding the claim of service connection for right lower extremity neuropathy.  

For reasons discussed below, the claim of service connection for respiratory problems is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  All reasonable development and notification necessary for the equitable disposition of the instant case has been completed.  

2.  The preponderance of the evidence establishes that the Veteran currently has right lower extremity radiculopathy that is the result of his service-connected residuals of spondylosis with low back symptoms.  

3.  The preponderance of the evidence reflects that the Veteran's service-connected residuals of spondylosis with low back symptoms is manifested by severe, constant pain that radiates into his right lower extremity.  The evidence shows that the Veteran experiences limited, painful motion in all planes of excursion tests; however, the evidence of record shows that the Veteran has consistently demonstrated movement of the spine in all planes of excursion (forward flexion, extension, and lateral flexion and rotation) tested, including forward flexion to no less than 60 degrees.  The Veteran's subjective reports of radiating low back pain have been diagnosed and treated as radiculopathy.  He also experiences daytime urinary frequency every one to two hours.  Additional functional limitation due to pain, swelling, weakness, and excess fatigability is not shown to any significant degree.  


CONCLUSIONS OF LAW

1.  Right lower extremity radiculopathy was incurred as a result of the Veteran's service-connected residuals of spondylosis with low back symptoms.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2011).  

2.  The schedular criteria for a disability rating higher than 20 percent for service-connected residuals of spondylosis with low back symptoms have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5242 (2011).

3.  The schedular criteria for a separate, 20 percent disability rating for daytime urinary frequency related to service-connected residuals of spondylosis with low back symptoms have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.31, 4.115a, 4.115b, DC 7542-7599 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). 

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on the claim for VA benefits. 

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, letters issued in September 2006 and July 2007, which were sent prior to initial unfavorable AOJ decision issued in August 2007, advised the Veteran of the evidence and information necessary to substantiate his service connection claim as well as his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, the letters informed him of the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra, which is sufficient to inform the Veteran of the evidence needed to substantiate his increased rating claim.  As such, the Board finds that the Veteran has been provide all required notice.  

Relevant to the duty to assist, the Veteran's service treatment records, as well as all post-service treatment records identified by the Veteran and the record have been obtained and considered.  The Veteran has not identified any additional, outstanding records that he wishes to be considered in his appeal. 

Additionally, the Veteran was provided with a VA examination in March 2007 in connection with the increased rating claim on appeal, and there is no allegation or indication that the examination was inadequate.   

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claims.  


Analysis

Service Connection 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Generally, to establish direct service connection, there must be competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Depending on the evidence and contentions of record in a particular case, lay evidence can be competent and sufficient to establish a diagnosis and medical etiology of a condition.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009), Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology. 

Further, service connection may be granted on a secondary basis for a disability that is aggravated by, proximately due to, or the result of a service-connected disability.  1110; 38 C.F.R. § 3.310; see also Allen v. Brown, 7 Vet. App. 439, 448-49 (1995).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, all reasonable doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).

The Veteran is seeking service connection for right lower extremity radiculopathy as secondary to his service-connected residuals of spondylosis with low back symptoms (hereinafter "service-connected lumbar spine disability").  

The evidence of record shows that the Veteran suffers from low back pain that radiates into his right lower extremity.  Indeed, service treatment records (STRs) show that, since the in-service injury that caused the Veteran's lumbar spine disability, the Veteran has complained of radiating low back pain into his right lower extremity.  See STRs dated October, November, and December 1972.  
Likewise, post-service medical evidence shows continued complaints of low back pain radiating into the Veteran's right leg, which has been diagnosed as low back pain with right lower extremity radiculopathy.  See December 2007 VA outpatient treatment record; see also February 1975 VA examination report.  

In evaluating this claim, the Board notes that, at a March 2007 VA examination, the Veteran reported subjective complaints of numbness in his upper and lower extremity; however, the VA examiner did not find any objective evidence of right leg numbness, as the sensory examination of his lower extremities was predominately normal.  The VA examiner also stated that the mild decreased sensation in the Veteran's bilateral feet was most likely the result of residual vitamin B12 deficiency, which she noted the Veteran was currently receiving replacement therapy for.  

While there was no objective evidence of right lower extremity numbness or radiculopathy at the March 2007 VA examination, the Board finds that the preponderance of the other evidence of record, particularly the VA outpatient treatment records, show that the Veteran has been diagnosed and treated for low back pain with right lower extremity radiculopathy during the pendency of this claim and appeal.  Therefore, there is evidence of a current diagnosis of right lower extremity radiculopathy, as the U. S. Court of Appeals for Veterans Claims has held that the presence of a chronic disability at any time during the claims process can justify a grant of service connection, even where the most recent diagnosis is negative.  See McClain v. Nicholson, 21 Vet. App. 319 (2007).  

Therefore, because there the preponderance of the evidence shows that the Veteran has right lower extremity radiculopathy that is related to his service-connected lumbar spine disability, entitlement to service connection for right lower extremity radiculopathy is warranted, as secondary to service-connected residuals of spondylosis with low back symptoms.  In making this determination, all reasonable doubt has been resolved in favor of the Veteran.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.  

Increased Rating

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt as to the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3.

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other condition.  38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Consideration must be given to staged ratings, which are appropriate when the evidence establishes that the claimed disability manifested symptoms that would warrant different ratings for distinct time periods during the appeal.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).

When evaluating musculoskeletal disabilities based on limitation of motion, a higher rating must be considered where the evidence demonstrates additional functional loss due to pain, pursuant to 38 C.F.R. §§ 4.40 and 4.45.  The diagnostic codes pertaining to range of motion do not subsume sections 4.40 and 4.45, and the rule against pyramiding does not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including use during flare-ups.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  

Spinal disabilities are generally rated under the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula).  The General Rating Formula applies to Diagnostic Codes (DCs) 5235 to 5243, unless DC 5243 is evaluated under the IVDS Formula.  38 C.F.R. § 4.71a, General Rating Formula, preliminary note.  In other words, under DC 5243, intervertebral disc syndrome is to be evaluated either under the General Rating Formula or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (IVDS Formula), whichever method results in the higher evaluation when all disabilities are combined.  38 C.F.R. § 4.71a, General Rating Formula, DC 5243 and Note.

In this case, the Veteran was granted service connection for residuals of spondylolysis with low back symptomatology under Diagnostic Code (DC) 5299-5294, effective March 8, 1973.  See May 1973 Rating Decision.  In September 1981, the RO decreased the Veteran's disability rating to a noncompensable (zero percent) rating, effective December 1, 1981, based upon medical evidence showing that there were no subjective complaints of difficulty with the Veteran's back, including pain, radiation to the extremities, or numbness and tingling, or objective evidence of spondylolysis of the lumbar vertebra.  See September 1981 Rating Decision.  

However, in June 2000, the Veteran submitted an informal claim seeking an increased rating for his "skeletal condition," which was accepted as an increased rating claim for his service-connected lumbar spine disability.  After VA examination, the RO increased the Veteran's disability rating to 20 percent under DC 5294-5292, effective as of June 28, 2000.  See January 2001 Rating Decision.  

The current claim originates from an April 2006 informal claim seeking an increased rating for the Veteran's service-connected lumbar spine disability, which was denied in an August 2007 rating decision which continued the 20 percent disability rating.  In that rating decision, however, the RO re-characterized the Veteran's disability as "residuals spondylosis with low back symptoms" and designated the DC under which his disability was rated as DC 5242, which pertains to degenerative arthritis of the spine.  The RO noted that the 20 percent rating currently assigned is based upon evidence of back pain, positive X-rays showing spondylosis, and limitation of motion to 60 degrees.  

Under the General Rating Formula, the following evaluations are to be assigned for spinal disabilities with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  A 20 percent evaluation will be assigned for a low back disability where there is forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent evaluation is warranted where there is forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent evaluation is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent evaluation is warranted for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a, General Rating Formula.  Additionally, any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, are to be evaluated separately under the appropriate diagnostic codes.  Id. at Note (1).  

For VA compensation purposes, unfavorable ankylosis is a condition in which the entire thoracolumbar spine or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  Id. at Note (5).

The pertinent evidence of record consists of VA outpatient treatment records, a March 2007 VA examination and lay statements submitted by veteran in support of this claim.  The VA outpatient treatment records show that the Veteran has received epidural injections to treat his radiating low back pain.  The lay evidence of record also reflects that the Veteran experiences low back pain radiating into the right lower extremity, which limits his range of motion when it increases in severity.  The Veteran has also asserted that he experiences flare-ups of pain, that he is unable to walk more than a few years, and that he wears a back brace and uses a cane.  See statement from the Veteran submitted in May 2008; see also October 2008 Statement of Accredited Representative in Appeal Case.  

The March 2007 VA examination contains information with respect to the severity of the Veteran's service-connected lumbar spine disability, including the functional impairment caused thereby and the affect his disability has on his ability to work.  There is no indication or allegation that the VA examination was inadequate to evaluate the Veteran's lumbar spine disability and, thus, the examination is considered the most competent, credible, and probative evidence of record with respect to the severity of the Veteran's lumbar spine disability.  

At the March 2007 VA examination, the Veteran reported experiencing decreased motion, stiffness, weakness, spasms, and constant back pain.  He also reported experiencing flare-ups of pain every one to two months, which last for three to seven days and result in total inactivity.  Although the VA examiner noted that the Veteran uses a cane and brace, he stated that there were no episodes of incapacitating episodes during the previous 12 month period.  

On examination, the Veteran was able to demonstrate forward flexion to 60 degrees, with pain at 20 degrees, extension to 15 degrees, with pain at 10 degrees, right lateral flexion to 15 degrees, with pain at, left lateral rotation to 20 degrees, with pain, and bilateral rotation to 30, with pain at 15 degrees.  The VA examiner noted that there was no additional limitation of motion with repetitive motion.  

The VA examiner noted that the Veteran is not working, as he has been retired since 1988 due to his right knee and back conditions.  The examiner further noted that the Veteran's lumbar spine disability has a severe affect on his ability to perform activities of daily activities.  

Based on the foregoing, and after considering all pertinent lay and medical evidence of record, the Board finds that the preponderance of the evidence is against the grant of a disability rating higher than 20 percent for service-connected residuals of spondylosis with low back symptoms.  Indeed, while the evidence shows that the Veteran's lumbar spine disability is manifested by limited, painful motion, he has never demonstrated forward flexion to 30 degrees or less and there is no lay or medical evidence showing that his lumbar spine is fixed in a neutral position, flexion or extension, such that it is manifested by favorable or unfavorable ankylosis.  The evidence of record shows that the Veteran has consistently demonstrated movement of the spine in the planes of excursion (forward flexion, extension, and lateral flexion and rotation) tested, including forward flexion to no less than 60 degrees.  These findings warrant a 20 percent rating under the General Rating Formula, but no higher.  Therefore, a rating higher than 20 percent is not warranted for the Veteran's service-connected residuals of spondylosis with low back symptoms under the General Rating Formula.

The Board has considered whether a rating higher than 40 percent may be granted under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  However, there is no lay or medical evidence that shows the Veteran's service-connected lumbar spine disability is characterized by intevertebral disc syndrome or incapacitating episodes of IVDS which have required bed rest prescribed by a physician and treatment by a physician.  Therefore, a disability rating higher than 20 percent is not warranted based upon intevertebral disc syndrome or incapacitating episodes.  

In evaluating the Veteran's claim under DeLuca, supra, the Board notes that, while the Veteran reported having flare-ups of pain at the March 2007 VA examination, the VA examiner specifically stated that there was no evidence of additional limitation of motion with repetitive motion.  The percentage ratings under the General Rating Formula encompass symptoms including pain.  Therefore, the Board finds that any additional functional impairment due to pain is contemplated in the 20 percent disability rating currently assigned and the preponderance of the evidence is against a finding that the Veteran's functional limitation due to pain warrants an evaluation in excess of 20 percent.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca, supra.  

The Board has considered whether a separate disability rating is warranted based upon neurological abnormalities associated with the Veteran's lumbar spine disability.  As noted, the evidence shows the Veteran experiences paresthesias in his lower extremities, which have been diagnosed as right lower extremity radiculopathy.  However, because service connection has been granted for right lower extremity radiculopathy as secondary to service-connected residuals of spondylosis with low back symptoms, as discussed above, the neurologic symptoms of right lower extremity radiculopathy will not be discussed herein.  

Nevertheless, during the March 2007 VA examination, the Veteran also reported experiencing urinary frequency manifested by daytime voiding every one to two hours.  Under the criteria of 38 C.F.R. § 4.115a, urinary frequency warrants a 10 percent rating with daytime voiding interval between two and three hours; or awakening to void two times per night.  A 20 percent rating is warranted for daytime voiding interval between one and two hours; or awakening to void three to four times per night.  A 40 percent rating is warranted for daytime voiding interval less than one hour; or awakening to void five or more times per night.  

In applying the facts to the foregoing criteria, and after resolving all doubt in favor of the Veteran, the Board finds that a separate, 20 percent disability rating is warranted for the Veteran's urinary frequency, as the evidence reflects that he experiences daytime voiding every one and two hours in association with his service-connected lumbar spine disability.  Therefore, a 20 percent disability rating is not warranted based upon urinary frequency, but no higher.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.31, 4.115a, 4.115b, DC 7542-7599.  

The Board has considered whether this case should be referred for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1).  An extra-schedular rating is warranted if a case presents such an exceptional or unusual disability picture, with such related factors as marked interference with employment or frequent periods of hospitalization, that it would be impracticable to apply the schedular standards.  Analysis under this provision involves a three-step inquiry, and extra-schedular referral is necessary only if analysis under the first two steps reveals that the rating schedule is inadequate to evaluate the claimant's disability picture and that such picture exhibits such related factors as marked interference with employment or frequent periods of hospitalization.  Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).

Here, the manifestations of the Veteran's lumbar spine disability, with associated neurological abnormalities, as summarized above, are fully contemplated by the schedular rating criteria.  In particular, the Veteran's decreased, painful motion, and daytime urinary frequency are contemplated by the disability ratings currently assigned.  As such, the rating criteria reasonably describe the Veteran's disability level and symptomatology, and the rating schedule is adequate to evaluate his disability picture.  Therefore, it is unnecessary to discuss the second prong, i.e., whether there are related factors such as marked interference with employment or frequent periods of hospitalization.  See id.  However, the Board notes that there have been no hospitalizations for the Veteran's lumbar spine disabilty and assoicated neurologic symptomatology during the course of the appeal.  Further, the percentage ratings are considered adequate to compensate for considerable loss of working time from exacerbations proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.  As such, referral for consideration of an extra-schedular rating is not necessary.  See Thun, 22 Vet. App. at 115-16.  

The Board has also considered whether a claim for a TDIU has been raised.  When evidence of unemployability is submitted during the course of an appeal from a rating assigned for a disability, a claim for a TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009). 

In this case, however, while the Veteran has reported that he retired due to his back condition, the Board finds that any unemployability caused by the Veteran's service-connected lumbar spine disability is contemplated by the disability ratings currently assigned for the lumbar spine disability and the associated neurologic disorders.  As such, further discussion of a TDIU is not necessary. 

In summary, and for the reasons and bases set forth above, the Board finds the preponderance of the evidence is against the grant of a disability rating higher than 20 percent for service-connected residuals of spondylosis with low back symptoms.  However, the evidence supports the grant of a 20 percent disability rating for daytime urinary frequency, as that disability is related to the Veteran's service-connected residuals of spondylosis with low back symptoms.  In making this determination, all reasonable doubt has been resolved in favor of the Veteran.  See Gilbert, 1 Vet. App. at 55.  


ORDER

Entitlement to service connection for right lower extremity radiculopathy, as secondary to service-connected residuals of spondylosis with low back symptoms, is granted, subject to the laws and regulations governing monetary awards.  

Entitlement to a disability rating higher than 20 percent for service-connected residuals of spondylosis with low back symptoms is denied.  

A separate 20 percent disability rating for daytime urinary frequency related to service-connected residuals of spondylosis with low back symptoms is granted, subject to the laws and regulations governing the payment of monetary awards.  



REMAND

In a rating decision dated January 2001, the RO denied entitlement to service connection for respiratory problems due to exposure to the herbicide Agent Orange as well as radiation exposure.  The RO denied the Veteran's claim on the basis that there was no evidence showing current treatment or diagnosis for a respiratory disability, disease, or problem.  

The Veteran was notified of the RO's determination in January 2001 but did not appeal the decision by submitting a notice of disagreement as to the RO's decision.  However, in May 2001, during the one year appeal period following the issuance of the January 2001 rating decision, VA treatment records were associated with the claim file, which show that the Veteran was diagnosed with mild obstructive ventilatory impairment following a March 2001 pulmonary function test.  The treatment records also show the Veteran was been diagnosed with chronic bronchitis, that has been manifested by a productive cough for the past 25 years.  See VA outpatient treatment records dated November 2000 and March 2001.  

Because this evidence was received during the one year appeal period following the January 2001 rating decision, the rating decision was not a final decision and the Board will, now, consider that evidence in conjunction with the original claim under 38 C.F.R. § 3.156(b), which states, in relevant part, that new and material evidence received prior to the expiration of the appeal period will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  See Muehl v. West, 13 Vet. App. 159 (1999).  

In considering the VA outpatient treatment records in accordance with 38 C.F.R. § 3.156(b), the Board finds that this evidence contains new evidence relevant to the pending claim of service connection for respiratory problems, as they show that the Veteran had a current diagnosis of respiratory disabilities.  See Bond v. Shinseki, No. 2010-7096, 2011 WL 4684291 (Fed. Cir. Oct. 7, 2011).  Therefore, the Veteran's claim of service connection for respiratory problems is considered pending since his informal claim seeking service connection for that benefit was filed with the RO in June 2000.  

With respect to the merits of the claim, the Board finds that the evidence, as a whole, raises a question as to whether the Veteran's current diagnoses of mild obstructive ventilatory impairment and chronic bronchitis may be related to his military service.  

Indeed, the STRs show that the Veteran was diagnosed with respiratory conditions, including bronchopneumonia, tracheitis, and bronchitis during service.  See service treatment records dated November 1966.  There is also post-service evidence which shows that he has suffered from a productive cough since approximately 1975.  See March 2001 VA outpatient treatment record.  

The Board notes that the evidentiary record does not contain any indication as to the etiology of the Veteran's current respiratory disabilities, and the Veteran has not been afforded a VA examination in conjunction with this claim.  

Under the VCAA, VA is obligated to provide an examination where the record contains competent evidence of an in-service event, injury, or disease, competent evidence that the claimant has a current disability, an indication that a disability or signs or symptoms of disability may be associated with active service, and the record does not contain sufficient information to make a decision on a claim.  38 U.S.C.A. § 5103A (West 2002); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

In this case, as noted, the Veteran's STRs show the Veteran was diagnosed with respiratory conditions during service, including bronchopneumonia, tracheitis, and bronchitis, he has a current diagnosis of mild obstructive ventilatory impairment and chronic bronchitis, and there is post-service evidence which shows he has suffered from a productive cough since approximately 1975, which is evidence of continued respiratory symptomatology after service and, thus, indicates that his current respiratory disabilities may be associated with the respiratory conditions diagnosed during service.   

As a result, the Board concludes that the Veteran should be afforded a VA examination in order to determine the likelihood that his current respiratory disabilities are etiologically related to service, to include the respiratory conditions diagnosed therein.  See 38 C.F.R. § 3.159(c)(4) (2011); Duenas v. Principi, 18 Vet. App. 512 (2004) (holding that a medical examination should be afforded unless there is "no reasonable possibility" that an examination would aid in substantiating the Veteran's claim).  Therefore, the Board finds that a remand for a medical examination and opinion is necessary in order to render a fully informed decision.

Therefore, to ensure that VA has met its duty to assist the claimant in developing the facts pertinent to the claim, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine if he currently has a respiratory disability that is related to his military service.  The claims file must be made available to the examiner for review in conjunction with the examination and the examination report should reflect that such review was conducted.  

a. A diagnosis of any currently manifested respiratory disability should be rendered.  

b. If a current respiratory disability is not shown on examination, the VA examiner should address the medical evidence of record that shows the Veteran was diagnosed with mild obstructive ventilatory impairment and chronic bronchitis during the pendency of this claim and appeal.  

c. The examiner is requested to offer an opinion as to whether it is at least as likely as not (i.e., a probability of 50 percent or more) that the Veteran currently has a respiratory disability that is the result of, or is otherwise related to his military service.  

d. In answering the foregoing, the examiner should address the service treatment records which show the Veteran was diagnosed with bronchopneumonia, tracheitis, and bronchitis during service.  The examiner should also address the post-service evidence that shows the Veteran has suffered from a productive cough since approximately 1975.  

e. A rationale must be provided for each opinion offered.  

f. If the foregoing cannot be answered on a medical or scientific basis without invoking processes relating to guesswork or judgment based upon mere speculation, the examiner must clearly specify in the examination report why this is so.

2.  Upon completion of the above-requested development, the RO should readjudicate the claim on appeal, taking into account any newly obtained evidence and conducting any additional development deemed necessary.  If the service connection claim remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case as to the issues remaining on appeal, and afforded a reasonable period of time within which to respond thereto.

The case should then be returned to the Board, if otherwise in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action unless otherwise informed, and he has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The purpose of the examinations requested in this remand is to obtain information and evidence which may be dispositive of this appeal.  Therefore, the Veteran is hereby placed on notice that, pursuant to 38 C.F.R. § 3.655, failure to cooperate by not attending the requested VA examinations may result in an adverse determination.  See Connolly v. Derwinski, 1 Vet. App. 566 569 (1991).   

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


